DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 17 claim 1 recites “a head space distance” however “a target head space distance” is previously recited, this should be corrected for antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 7, 27, and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims do not further limit the claim from which they depend.  Claims 1 and 24 have been amended to recite ratios between .6 mm/mL and 2.00 mm/mL as the overall minimum and maximum, this is repeated in dependent claims 4 and 27.  Claims 1 and 27 have been amended to recite ratios from which the target head space distance can be calculated, as such the target headspace distance is inherently already recited in claims 1 and 27 and  is just being repeated in claims 7 and 30.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-9, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal et al. (US 2017/0281629 A1) in view of Maeda et al. (US 2013/0053786 A1) and Le et al. (US 2021/0212321 A1).
With regard to claims 1, 4, 7-9,  and 13, Gopal et al. teach a pre-filled syringe, comprising: a barrel having a first, proximal end and a second, distal end with a medicament disposed therein (see at least [0027], [0033] a syringe is used to deliver the medicament which would necessarily have a proximal end and distal end with the medicament), wherein the medicament is a suspension of paliperidone palmitate ([0002]), and a stopper disposed within the barrel adjacent the first end of the barrel, the stopper having a body with a distal end and a proximal end and having an outer sidewall extending therebetween ([0027], the syringe includes a plunger stopper which would necessarily have proximal and distal ends and a sidewall).  The details of the delivery syringe are not disclosed.  Gopal et al. teach various dosages may be used ([0011], [0027]) but do not disclose the volume delivered, the syringe to have a nominal capacity of 5 mL, or a stopper with two adjacent sealing rings as recited.  However, Maeda et al. teach a known size for a pre-filled syringe is 5mL with an inner diameter of 12.45mm ([0069]) and the plunger has two protrusions which can improve sealing performance (Fig. 1C members 117, [0004]). As Gopal et al. teach various dosages may be used depending on the patient and the particular treatment it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that one of ordinary skill would be able to select a dose as desired, as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), such that a volume of medicament of 3.5 mL or 5 mL would be presented and to further use a 5mL syringe to contain such doses as Maeda et al. teach such syringes are commercially known for pre-filled syringe doses.  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have two sealing rings on the stopper as Maeda et al. teach this is beneficial for enhancing sealing performance.  Gopal et al. and Maeda et al. do not disclose a head space distance.  However, Gopal et al. disclose that the substance in the syringe should be shaken or agitated prior to delivery to ensure homogenous suspension and prevent clogging ([0033]).  Further, Le et al. teach that when a substance needs to be shaken to re-suspend the substance a headspace of 15%-18% of the volume of the container is necessary to allow for re-suspension ([0085]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a head space distance between the medicament and the stopper in Gopal et al. as Gopal et al. teach shaking the substance is necessary and Le et al. teach including a headspace is beneficial for ensuring a shaken substance is properly re-suspended.  As Le et al. teach the head space is beneficial for shaking or agitating the suspension and the other features are the same as in the claim the headspace would provide sufficient space for shaking and would minimize frothing or clogging.  As combined the head space distance can be calculated.  Maeda et al. teach the radius of the syringe (half the diameter is equal to 6.255 mm).  Using a fill volume of 3.5 mL, taken to be the container volume as the syringe would not be filled fully, 18% of this volume is .63 mL which is equal to 630 mm3.  Using the formula for the volume of a cylinder the height/distance of the headspace volume can be calculated which would be 5.17 mm.  This results in a ratio of 1.48 mm/mL. Using a fill volume of 5 mL, 15% of this volume is .75 mL which is equal to 750 mm3.  Using the formula for the volume of a cylinder the height/distance of the headspace volume can be calculated which would be 6 mm.  This results in a ratio of 1.2 mm/mL.  
With regard to claim 2, using a medicament volume of 3.5 mL and a head space volume of .63 mL results in a ratio of 1.18.
With regard to claim 3, using a medicament volume of 5 mL and a head space volume of .75 mL results in a ratio of 1.15.
With regard to claim 20, Gopal et al. discloses a plunger stopper which would necessarily be attached to a plunger which would conventionally extend through the barrel so it may be depressed.

Claims 10, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal et al. (US 2017/0281629 A1), Maeda et al. (US 2013/0053786 A1), and Le et al. (US 2021/0212321 A1) as applied to claim 1 above, and further in view of Rusch et al. (US 2017/0203043 A1) and Gibson et al. (US 2020/0093992 A1).
With regard to claims 10, 12, 14, and 15, Gopal et al. and Maeda et al. teach a syringe with two sealing rings but do not disclose the diameter of the sealing ring or length of the stopper or using three sealing rings.  However, Rusch et al. teach the maximum outer diameter may range between 5-14 mm ([0048]).  Rusch et al. teach using three sealing rings (Figs. 1 and 2, 3 sealing rings are visible generally indicated at 120, [0029] two or more ribs may be used).  Rusch et al. do not disclose the length.  Gibson et al. teach a stopper with ribs for a syringe in which the length may range between 7-9 mm and that a longer or shorter length can be used and the maximum diameter measured at the ribs may be between 5.5-9.5 mm and that other values may also be used ([0052]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a stopper with a diameter in Gopal et al. as in Rush et al. and a length between 7-9 mm as in Gibson et al. as Rusch et al. teach such value are effective for sealing and Gibson et al. teach such values are effective for sealing with a diameter in the range disclosed by Rusch et al.   As an example, selecting a value of diameter as 9.5 and the length of 7.5 results in the diameter being about 120% larger than the length.  Additionally, regarding claim 12, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a stopper with a diameter in Gopal et al. as in Rush et al. and a length between 7-9 mm as in Gibson et al. as Rusch et al. teach such value are effective for sealing and Gibson et al. teach using values up to 9 mm and that larger values may also be considered and such values would be effective with the diameter range taught by Rusch et al. Further, one of ordinary skill in the art would be able to select values for the length and diameter of the stopper depending on factors including the size of the syringe, the force needed for delivery, and the material of the stopper and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Regarding claim 14 and 15, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use three sealing rings in Gopal et al. and Maeda et al. as Rusch et al. teach equivalently using two or more such rings for sealing.  Further, one of ordinary skill in the art would be able to select the desired number if sealing rings as needed to provide the desired sealing.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal et al. (US 2017/0281629 A1), Maeda et al. (US 2013/0053786 A1), and Le et al. (US 2021/0212321 A1) as applied to claim 1 above, and further in view of Rusch et al. (US 2017/0203043 A1) and Abe et al. (US 2013/0030380 A1).
With regard to claim 11, Gopal et al. and Maeda et al. teach a syringe with two sealing rings but do not disclose the minor diameter or the major diameter of the sealing ring.  However, Rusch et al. teach the maximum outer diameter may range between 5-14 mm ([0048]).  Rusch et al. do not disclose the minor diameter.  However, Abe et al. teach a ribbed stopper for a syringe in which the major outer diameter is 111.11% larger than the minor diameter ([0129]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a stopper with a diameter in Gopal et al. as in Rush et al. and a minor diameter such that the maximum diameter is 111.11% larger than in as combined with Rusch et al. teach such value are effective for sealing and as Abe et al. teach such a construction is effective for sealing and delivery.  Further, one of ordinary skill in the art would be able to select values for the major and minor diameter of the stopper depending on factors including the size of the syringe, the force needed for delivery, and the material of the stopper and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claim 22 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal et al. (US 2017/0281629 A1), Maeda et al. (US 2013/0053786 A1), and Le et al. (US 2021/0212321 A1) as applied to claim 1 above, and further in view of Li et al. (US 2020/0297729 A1).
With regard to claim 22, Gopal et al. teach various concentrations can be used ([0011], [0027]) though an exact concentration of 200 is not disclosed.  Li et al. teach dosing concentrations of the paliperidone palmitate may range from an initial dose of 200-300 mg with smaller maintenance doses to follow ([0019], [0023]).  As the same substance is taught for use for the same purpose it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a concentration of 200 mg eq./mL in Gopal et al. as Gopal et al. and Li et al. teach various dosing amounts may be used depending on the particular treatment.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claim 73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal et al. (US 2017/0281629 A1), Maeda et al. (US 2013/0053786 A1), and Le et al. (US 2021/0212321 A1) as applied to claim 1 above, and further in view of Pedrussio et al. (US 2018/0264111 A1).
With regard to claim 73, Gopal et al. teach a device substantially as claimed and using 22 or 23 gauge needles ([0043]) but does not specifically disclose the syringe is configured or used with a 20 gauge needle.  However, Pedrussio et al. teach selecting a needle gauge based on the route of administration and notably for intramuscular injections 20-22 G needles may be preferred ([0100]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to configure the syringe of Gopal et al. to be used with a 20 gauge needle as Pedrussio et al. teach different needle gauges would be needed for different routes of administration which would vary depending on the substance delivered.  Further, the Examiner contends that if the syringe of Gopal et al. is already configured to eb used with different sized needles it would be configured to be used with a needle of a slightly different dimension as well.

Claims 24-27 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gopal et al. (US 2017/0281629 A1) in view of Maeda et al. (US 2013/0053786 A1), Le et al. (US 2021/0212321 A1), and Pedrussio et al. (US 2018/0264111 A1).
With regard to claims 24, 27, and 30, Gopal et al. teach a kit comprising: a pre-filled syringe ([0027]), comprising: barrel having a first, proximal end and a second, distal end with a medicament disposed therein (see at least [0027], [0033] a syringe is used to deliver the medicament which would necessarily have a proximal end and distal end with the medicament), wherein the medicament is a suspension of paliperidone palmitate ([0002]), a connector element at the distal end of the barrel ([0027] the syringe can be connected to two different needles which would necessarily require a connector at the distal end); and a stopper disposed within the barrel adjacent the first end of the barrel, the stopper having a body with a distal end and a proximal end and having an outer sidewall extending therebetween ([0027], the syringe includes a plunger stopper which would necessarily have proximal and distal ends and a sidewall); a plunger configured for removable engagement with the proximal end of the stopper ([0027] as a plunger stopper is recited a plunger would also necessarily be provided which would be capable of being removed from the stopper), and a needle assembly, including: a cannula sheath containing a cannula, the cannula sheath including a hub, the hub configured to engage with the connector element and permit selectivePage 6 of 134876-7870-7977.2DOCKET NO.: PRD4048USNP1.103693.2661PATENT Application No.: 17/458,878Office Action Dated: January 06, 2022delivery of the medicament through the cannula ([0027] such cannula as discloses would necessarily include a hub for connection to the syringe).  The details of the delivery syringe are not disclosed.  Gopal et al. teach various dosages may be used ([0011], [0027]) but do not disclose the volume delivered, the syringe to have a nominal capacity of 5 mL, or a stopper with two adjacent sealing rings as recited.  However, Maeda et al. teach a known size for a pre-filled syringe is 5mL with an inner diameter of 12.45mm ([0069]) and the plunger has two protrusions which can improve sealing performance (Fig. 1C members 117, [0004]). As Gopal et al. teach various dosages may be used depending on the patient and the particular treatment it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that one of ordinary skill would be able to select a dose as desired, as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), such that a volume of medicament of 3.5 mL or 5 mL would be presented and to further use a 5mL syringe to contain such doses as Maeda et al. teach such syringes are commercially known for pre-filled syringe doses.  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have two sealing rings on the stopper as Maeda et al. teach this is beneficial for enhancing sealing performance.  Gopal et al. and Maeda et al. do not disclose a head space distance.  However, Gopal et al. disclose that the substance in the syringe should be shaken or agitated prior to delivery to ensure homogenous suspension and prevent clogging ([0033]).  Further, Le et al. teach that when a substance needs to be shaken to re-suspend the substance a headspace of 15%-18% of the volume of the container is necessary to allow for re-suspension ([0085]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a head space distance between the medicament and the stopper in Gopal et al. as Gopal et al. teach shaking the substance is necessary and Le et al. teach including a headspace is beneficial for ensuring a shaken substance is properly re-suspended.  As Le et al. teach the head space is beneficial for shaking or agitating the suspension and the other features are the same as in the claim the headspace would provide sufficient space for shaking and would minimize frothing or clogging.  As combined the head space distance can be calculated.  Maeda et al. teach the radius of the syringe (half the diameter is equal to 6.255 mm).  Using a fill volume of 3.5 mL, taken to be the container volume as the syringe would not be filled fully, 18% of this volume is .63 mL which is equal to 630 mm3.  Using the formula for the volume of a cylinder the height/distance of the headspace volume can be calculated which would be 5.17 mm.  This results in a ratio of 1.48 mm/mL. Using a fill volume of 5 mL, 15% of this volume is .75 mL which is equal to 750 mm3.  Using the formula for the volume of a cylinder the height/distance of the headspace volume can be calculated which would be 6 mm.  This results in a ratio of 1.2 mm/mL.  Gopal t al. teach the syringe is pre-filled ([0002]) but does not disclose packaging prior to use.  However, Pedrussio et al. teach the needle of a pre-filled syringe may be supplied in separate further packaging and that all components, such as the plunger, may be packaged together or separately and that the syringe may be provided with a cap ([0078], [0101]).  It would have been obvious to a person having ordinary skill before the effective filing date of the claimed invention to provide a pouch for the needle or the syringe as a whole as Pedrussio et al. teach such is equivalent and providing the components in a package prior to use increases sterility and safety and further to use a cap as in Pedrussio et al. as this would maintain the sterility of the syringe prior to attachment of the needle.
With regard to claim 25, using a medicament volume of 3.5 mL and a head space volume of .63 mL results in a ratio of 1.18.
With regard to claim 26, using a medicament volume of 5 mL and a head space volume of .75 mL results in a ratio of 1.15.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783